 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 


CREDIT AGREEMENT
 
Dated as of November 18, 2008
 
among
 
INTERNATIONAL FLAVORS & FRAGRANCES (JAPAN) LTD.,
 
as Borrower,
 
INTERNATIONAL FLAVORS & FRAGRANCES INC.,
 
as Guarantor,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
 
as Lender


 


 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1




 
SECTION 1.01.
Certain Defined Terms
1
 
SECTION 1.02.
Computation of Time Periods
10
 
SECTION 1.03.
GAAP
10
 
SECTION 1.04.
Foreign Currency Calculations
10



ARTICLE II
TERMS OF THE LOAN
11




 
SECTION 2.01.
The Loan
11
 
SECTION 2.02.
Making the Loan
11
 
SECTION 2.03.
Repayment of the Loan
11
 
SECTION 2.04.
Interest on the Loan
11
 
SECTION 2.05.
Interest Rate Determination, Interest Elections
11
 
SECTION 2.06.
Optional Prepayments of the Loan
12
 
SECTION 2.07.
Increased Costs
12
 
SECTION 2.08.
Illegality
13
 
SECTION 2.09.
Payments and Computations
13
 
SECTION 2.10.
Taxes
13
 
SECTION 2.11.
Use of Proceeds
15
 
SECTION 2.12.
Evidence of Debt
15



ARTICLE III
CONDITIONS PRECEDENT TO EFFECTIVE DATE
16




 
SECTION 3.01.
Conditions Precedent to Effective Date
16



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
17




 
SECTION 4.01.
Representations and Warranties of the Credit Parties
17



ARTICLE V
COVENANTS OF THE BORROWERS
19




 
SECTION 5.01.
Affirmative Covenants
19
 
SECTION 5.02.
Negative Covenants
21
 
SECTION 5.03.
Financial Covenants
23
 
SECTION 5.04.
“Know your customer” checks
24



ARTICLE VI
EVENTS OF DEFAULT
24




 
SECTION 6.01.
Events of Default
24



ARTICLE VII
GUARANTEE
26




 
SECTION 7.01.
The Guarantee
26
 
SECTION 7.02.
Obligations Unconditional
27
 
SECTION 7.03.
Reinstatement
28
 
SECTION 7.04.
Subrogation; Subordination
28

 
 
i

--------------------------------------------------------------------------------


 
 

 
SECTION 7.05.
Remedies
28
 
SECTION 7.06.
Continuing Guarantee
28
 
SECTION 7.07.
General Limitation on Guarantee Obligations
28



ARTICLE VIII
MISCELLANEOUS
29




 
SECTION 8.01.
Amendments, Etc.
29
 
SECTION 8.02.
Notices, Etc.
29
 
SECTION 8.03.
No Waiver; Remedies
29
 
SECTION 8.04.
Costs and Expenses
29
 
SECTION 8.05.
Right of Setoff
30
 
SECTION 8.06.
Binding Effect
30
 
SECTION 8.07.
Assignments and Participations
31
 
SECTION 8.08.
Confidentiality
33
 
SECTION 8.09.
Governing Law
34
 
SECTION 8.10.
Execution in Counterparts
34
 
SECTION 8.11.
Jurisdiction, Etc.
34
 
SECTION 8.12.
Waiver of Jury Trial
35
 
SECTION 8.13.
Patriot Act
35

 
 
SCHEDULES
 
Schedule 1.01
-
Lending Office
Schedule 5.02(a)
-
Existing Liens
Schedule 5.02(e)
-
Existing Subsidiary Debt



EXHIBITS
 
Exhibit A
-
Form of Note
Exhibit B
-
Form of Assignment and Acceptance
Exhibit C
-
Form of Borrowing Notice
Exhibit D
-
Form of Interest Election Request

 
 
 
ii

--------------------------------------------------------------------------------


 
 
CREDIT AGREEMENT
 
Dated as of November 18, 2008
 
INTERNATIONAL FLAVORS & FRAGRANCES (JAPAN) LTD., a Japanese corporation (the
“Borrower”), INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation
(the “Guarantor”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (the “Lender”)
agree as follows:
 
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.       Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or, with respect to the Borrower, is a director or officer of such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.
 
“Agreement” means this Credit Agreement, as it may be amended from time to time
in accordance with Section 8.01.
 
“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.
 
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:
 
Public Debt Rating S&P/Moody’s
Applicable Margin
Level 1
A-/A3 or above
1.00%
Level 2
BBB+/Baa1
1.375%
Level 3
BBB/Baa2
1.75%
Level 4
BBB-/Baa3
2.00%
Level 5
lower than Level 4
2.50%

 
From and after the first anniversary of the Effective Date to the Termination
Date, the percentage per annum set forth opposite each Level of the Public Debt
Rating shall be increased by adding 0.50% thereto.  If the Public Debt Rating
shall be changed, the change in the Applicable Margin arising as a result of
such change shall be effective as of the first day of the immediately succeeding
Interest Period following the date on which any change in rating established by
S&P or Moody’s or both giving rise to such change in the Public Debt Rating is
first announced publicly by the relevant rating agency making such change.
 
 

--------------------------------------------------------------------------------


 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an Eligible Assignee, and, if applicable, the Borrower, in
substantially the form of Exhibit B hereto.
 
“Authorization” means an authorization, consent, approval, resolution, licensee
exemption, filing or registration (including, without limitation, the
Environmental Permits).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower as specified in writing
by the Borrower to the Lender.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Tokyo, Japan and on which
dealings are carried on in the Tokyo interbank market.
 
“Capitalized Leases” means all leases that are or should be, in accordance with
GAAP, recorded as capitalized leases.  The amount of any obligation in respect
of a Capitalized Lease shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Cash” means at any time, in respect of any member of the Group, cash as defined
in the Audit and Accounting Guides issued by the American Institute of Certified
Public Accountants of the United States of America (as amended from time to
time) which includes as at the date of this Agreement currency on hand, demand
deposits with financial institutions and other similar deposit accounts.
 
“Cash Equivalents” means in respect of any member of the Group, cash equivalents
as defined in the Audit and Accounting Guides issued by the American Institute
of Certified Public Accountants of the United States of America (as amended from
time to time) which includes as at the date of this Agreement short term
instruments having not more than three months to final maturity and highly
liquid instruments readily convertible to known amounts of cash
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Credit Parties” means the Borrower and the Guarantor, and “Credit Party” means
any one of them.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Disruption Event” means either or both of:
 
 
2

--------------------------------------------------------------------------------


 
 
(a)       a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Loan and the Note (or otherwise
in order for the transactions contemplated by this Agreement and the Note to be
carried out) which disruption is not caused by, and is beyond the control of,
any of the Parties; or
 
(b)       the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party: (i) from performing its payment
obligations under this Agreement or the Note; or (ii) from communicating with
other Persons in accordance with the terms of this Agreement,
 
(and which (in either such case)) is not caused by, and is beyond the control
of, the Person whose operations are disrupted.
 
“EBITDA” means, for any Relevant Period, net income (or net loss) of the
Guarantor and its consolidated Subsidiaries, plus, to the extent deducted in
calculating such net income (or net loss), the sum of:
 
(a)       interest expense;
 
(b)       income tax expense;
 
(c)       depreciation expense;
 
(d)       amortization expense and all other non-cash charges; and
 
(e)       extraordinary or unusual losses,
 
less extraordinary or unusual gains added in calculating such net income (or net
loss), in each case determined in accordance with GAAP for such Relevant Period.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (a) an Affiliate of the Lender or (b) with the
approval of the Borrower (such approval not to be unreasonably withheld or
delayed), unless an Event of Default has occurred and is continuing (in which
case the approval of the Borrower shall not be required), any Person.
 
“Environmental Action” means any suit, demand, demand letter, claim, notice of
noncompliance or violation, notice of liability or potential liability,
proceeding, consent order or consent agreement relating in any way to any
Environmental Law, any Environmental Permit or any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment, including, without limitation, (a) by any Governmental Authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any Governmental Authority or any other third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial
determination relating to pollution or to protection of the environment, health,
safety or natural resources, including, without limitation, those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of hazardous or toxic materials.
 
 
3

--------------------------------------------------------------------------------


 
 
“Environmental Permit” means any permit, license or other authorization required
under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue Code, or
solely for purposes of Section 302 of ERISA and Section 412 of the Internal
Revenue Code, is treated as a single employer under Section 414 of the Internal
Revenue Code.
 
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan pursuant to
Section 412 of the Internal Revenue Code or Section 302(c) of ERISA; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the imposition of a lien under Section 302(f)
of ERISA with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307(a) of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042(a) of ERISA, or the appointment of a trustee to
administer a Plan pursuant to Section 4042(b) of ERISA.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Exchange Rate” means, with respect to any currency other than Dollars, on any
date of determination, the rate at which such currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m. (New York time) on such day on
the Bloomberg Key Cross Currency Rates Page for such currency (or on any
successor or substitute page provided by Bloomberg, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page).  In the event that such rate cannot be
determined in accordance with the preceding sentence, the “Exchange Rate” shall
be determined based on such other method as may be reasonably specified by the
Lender.
 
“Existing Credit Agreement” means that certain Multicurrency Revolving Facility
Agreement dated 23 November 2005 among International Flavors & Fragrances
(Luxembourg) S.A.R.L. and others, as borrowers, the Guarantor, Citigroup Global
Markets Limited and Fortis Bank S.A./N.V., as arrangers, the lenders party
thereto, Citibank International plc, as agent and euro swingline agent, and
Citibank, N.A., as US swingline agent., as amended, supplemented or otherwise
modified from time to time.
 
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof;
provided, however, that for purposes of the provision of financial statements by
or in respect of the Borrower and its consolidated Subsidiaries pursuant to
Sections 4.01(e) and 5.01(g)(iii), GAAP shall mean generally accepted accounting
principles in Japan, applied in accordance with the consistency requirements
thereof.
 
“Governmental Authority” means any nation or government or any state, province
or other political subdivision thereof, or any governmental, executive,
legislative, judicial, administrative or regulatory agency, department,
authority, instrumentality, commission, board or similar body, whether federal,
state, local or foreign.
 
 
4

--------------------------------------------------------------------------------


 
 
“Group” means the Guarantor and its Subsidiaries.
 
“Guarantor” has the meaning specified in the recital of parties to this
Agreement.
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more interest rates, currencies, debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any combination of the foregoing
transactions.
 
“Indebtedness” means, with respect to any Person (without duplication):
 
(a)       all indebtedness of such Person for borrowed money;
 
(b)       all obligations of such Person for the deferred purchase price of
property and assets or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and not overdue by more than 60 days,
(ii) deferred compensation and (iii) any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with an acquisition,
until, in the case of this clause (iii), the amount of such adjustment, earnout
or deferred payment is due and payable);
 
(c)       all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments;
 
(d)       all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property or
assets acquired by such Person (even though the rights and remedies of the
seller or the lender under such agreement in the event of default are limited to
repossession or sale of such property or assets);
 
(e)       all obligations of such Person as lessee under Capitalized Leases;
 
(f)       all obligations, contingent or otherwise, of such Person in respect of
acceptances, letters of credit or similar extensions of credit;
 
(g)       all obligations of such Person in respect of Hedge Agreements, valued
at the Agreement Value thereof;
 
(h)       any amount raised by the issue of shares redeemable prior to the
Termination Date;
 
(i)       all receivables sold (other than any receivables to the extent that
they are sold on a non-recourse basis);
 
(j)       all Indebtedness of other Persons referred to in clauses (a) through
(i) above or clause (k) below guaranteed directly or indirectly in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (i) to pay or purchase such Indebtedness or to advance or
supply funds for the payment or purchase of such Indebtedness, (ii) to purchase,
sell or lease (as lessee or lessor) property or assets, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss,
(iii) to supply funds to, or in any other manner to invest in, the debtor
(including any agreement to pay for property, assets or services irrespective of
whether such property or assets are received or such services are rendered) or
(iv) otherwise to assure a creditor against loss; and
 
 
5

--------------------------------------------------------------------------------


 
 
(k)       all Indebtedness referred to in clauses (a) through (j) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property and assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.
 
“Indebtedness for Borrowed Money” of a Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a consolidated
balance sheet of such Person other than any amounts which would be classified as
indebtedness, in accordance with GAAP, which arise under any Hedge Agreements.
 
“Indemnified Party” has the meaning specified in Section 8.04(b).
 
“Information” has the meaning specified in Section 8.08.
 
“Interest Period” means, initially, the period commencing on the date of the
Loan and ending on the last day of the period designated in Section 2.01 hereto
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower in a writing delivered to the Lender not later than
11:00 a.m. (Tokyo time) at least three (3) Business Days prior to the last day
of the current Interest Period.  The duration of each such Interest Period shall
be one, two, three or six months (or such other period as may be agreed to by
the Lender), as the Borrower shall select or as is provided in Section 2.05(d);
provided, however, that:
 
(a)       the Borrower may not select any Interest Period that ends after the
scheduled Termination Date;
 
(b)       whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and
 
(c)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
 
 
6

--------------------------------------------------------------------------------


 
 
“Lender” has the meaning specified in the recital of parties to this Agreement
and any other Person that shall have become a party hereto pursuant to an
Assignment and Acceptance, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Acceptance.
 
“Lending Office” means the office of the Lender specified as its “ Lending
Office” opposite its name on Schedule 1.01 hereto or in the Assignment and
Acceptance pursuant to which it became the Lender, or such other office of the
Lender as the Lender may from time to time specify to the Borrower for such
purpose.
 
“Lien” means any lien, security or other charge or encumbrance of any kind,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property, but shall not include the interest of a third party in
receivables sold by any Person to such third party on a nonrecourse basis.
 
“Loan” means the loan made by the Lender to the Borrower pursuant to
Section 2.01 hereof.
 
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Guarantor and
its Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or results of operations of the Guarantor and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Lender
under this Agreement and the Note; or (c) the ability of any Credit Party to
perform its payment obligations under this Agreement or the Note.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.
 
 “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Net Debt” means, at any time, Indebtedness for Borrowed Money at such time of
the Guarantor and its consolidated Subsidiaries, less Cash and Cash Equivalents
at such time owned by the Guarantor and its consolidated Subsidiaries.
 
“Note” means a promissory note of the Borrower payable to the order of the
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to the Lender resulting from the Loan made by the
Lender.
 
“Other Taxes” has the meaning specified in Section 2.10(a).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Liens” means any of the following Liens:
 
(a)       Liens under the Existing Credit Agreement and this Agreement and the
Note;
 
 
7

--------------------------------------------------------------------------------


 
 
(b)       Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c);
 
(c)       Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations (other than Indebtedness for borrowed
money) that are not overdue for a period of more than 30 days or are being
contested in compliance with Section 5.01(c);
 
(d)       pledges or deposits to secure obligations under workers’ compensation
laws, unemployment insurance or other similar legislation or to secure public or
statutory obligations;
 
(e)       Liens securing the performance of, or payment in respect of, bids,
tenders, government and trade contracts (other than for the repayment of
Indebtedness for borrowed money), leases (in the form of security deposits),
surety and appeal bonds, performance bonds and other obligations of a similar
nature incurred in the ordinary course of business;
 
(f)       easements, zoning restrictions, rights of way and other encumbrances
on title to real property that do not render title to the real property
encumbered thereby unmarketable or materially adversely affect the use of such
real property for its present purposes;
 
(g)       any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group;
 
(h)       any Lien arising solely by virtue of the maintenance of a bank account
by any member of the Group in the ordinary course of business pursuant to the
general terms and conditions of the bank with which such account is held;
 
(i)       any lien arising by operation of law and in the ordinary course of
trading;
 
(j)       judgment liens in respect of judgments that do not constitute an Event
of Default under Section 6.01(f);  and
 
(k)       Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Guarantor and the Subsidiaries in the ordinary course of
business.
 
 “Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Public Debt Rating” means the rating that has been most recently announced by
either S&P or Moody’s or both as the case may be with respect to senior,
unsecured, long-term indebtedness for borrowed money of the Guarantor that is
not guaranteed by any other Person or subject to any other credit
enhancement.  For purposes of the foregoing:
 
(a)       if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin shall be determined by reference to the available
rating;
 
 
8

--------------------------------------------------------------------------------


 
 
(b)       if neither S&P nor Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin shall be set in accordance with Level 5 under the
definition of “Applicable Margin”;
 
(c)       if the ratings established by S&P and Moody’s shall fall within
different Levels, the Applicable Margin shall be based upon the higher rating
which applies; and
 
(d)       if S&P or Moody’s shall change the basis on which ratings are
established, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lender shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.
 
“Reacquisition and Sale Leaseback” has the meaning specified in Section.5.02(f).
 
“Relevant Period” means each period of twelve months ending on the last day of
the Guarantor’s fiscal year and each period of twelve months ending on the last
day of each of the first three quarters of the Guarantor’s fiscal year.
 
“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of the applicable Credit Party (or
other executive officers of such Credit Party performing similar functions) or
any other officer of any member of the Group responsible for overseeing or
reviewing compliance with this Agreement and the Note.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to its rating agency business.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of
 
(a)       the issued and outstanding shares of capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time shares of capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency),
 
(b)       the interest in the capital or profits of such limited liability
company, partnership or joint venture, or
 
(c)       the beneficial interest in such trust or estate,
 
is at the time, directly or indirectly, owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.
 
“Taxes” has the meaning specified in Section 2.10(a).
 
 
9

--------------------------------------------------------------------------------


 
 
“Termination Date” means the third anniversary of the Effective Date.
 
“TIBO Rate” means, with respect to any Interest Period, the rate per annum shown
on Reuters screen “Page 58143” (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen)
at approximately 11:00 a.m. (Tokyo time) two Business Days prior to the
commencement of such Interest Period as the rate at which deposits in Yen for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Loan being made or continued and with a term
equivalent to such Interest Period would be offered by the Lender in the Tokyo
interbank market.
 
“US Dollars” and the “$” sign each mean the lawful money of the United States of
America.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
“Yen” or “¥” means the lawful money of Japan.
 
“Yen Notes” means 2.400% Guaranteed Senior Notes, Series A, due November 21,
2008, issued by the Borrower pursuant to a Note Purchase Agreement dated as of
November 19, 2001.
 
SECTION 1.02.       Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.       GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP as in effect from time to time; provided that, if any Credit Party, by
notice to the Lender, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Lender, by
notice to the Borrower, shall request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being understood
that the consent of any party to this Agreement to any such amendment shall be
in its reasonable discretion).
 
SECTION 1.04.       Foreign Currency Calculations.  For purposes of any
determination under any provision of Article V or VI of this Agreement stated in
Dollars, all amounts stated in a currency other than Dollars shall be translated
into Dollars at the Exchange Rate in effect on or about the date of the
determination thereof;  provided, however, that, notwithstanding anything to the
contrary set forth herein, no Default or Event of Default shall arise or be
deemed to have occurred hereunder as a result of any failure by any Credit Party
or any of its Subsidiaries to comply with any of the provisions of Section
5.02(a), 5.02(e) or 5.02(f)  in respect of any Indebtedness, Lien or
Reacquisition Sale and Leaseback, as the case may be, solely as a result of
changes in the Exchange Rate subsequent to the date on which such Indebtedness
or Reacquisition Sale and Leaseback was incurred, or such Lien was created.
 
 
10

--------------------------------------------------------------------------------


 
 
ARTICLE II

 
TERMS OF THE LOAN
 
SECTION 2.01.       The Loan.  The Lender agrees, on the terms and conditions
hereinafter set forth, to make a Loan to the Borrower on the Effective Date in
the principal amount of up to ¥13,500,000,000.  The initial Interest Period for
the Loan shall be 3 months.
 
SECTION 2.02.       Making the Loan.  Upon fulfillment of the applicable
conditions set forth in Article III, the Lender will make the Loan available to
the Borrower at the applicable Borrower’s Account or at such other address and
account number of the Borrower as is reasonably acceptable to the Lender and as
the Borrower shall have specified in writing to the Lender.
 
SECTION 2.03.       Repayment of the Loan.  The Borrower shall repay any
outstanding principal amount of the Loan, together with accrued and unpaid
interest thereon, on the Termination Date.  Amounts repaid may not be
reborrowed.
 
SECTION 2.04.       Interest on the Loan.  (a)  Scheduled Interest.  The
Borrower shall pay interest on the unpaid principal amount of the Loan from the
date of the Loan until such principal amount shall be paid in full, at a rate
per annum equal, for each Interest Period, to the sum of the TIBO Rate for such
Interest Period plus the Applicable Margin, payable in arrears on the last day
of such Interest Period, except in the case of an Interest Period of more than
three months’ duration, in which case interest shall be payable in arrears on
such day or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.
 
(b)       Default Interest.  Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a)(i), a Default under Section
6.01(a)(ii) or an Event of Default under Section 6.01(c)(i) with respect to a
breach of Section 5.03 the Borrower shall pay interest on:
 
(i)       the unpaid principal amount of the Loan, payable in arrears on the
dates referred to in Section 2.04(a), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on the Loan pursuant
to Section 2.04(a); and
 
(ii)       to the fullest extent permitted by applicable law, the amount of any
interest, fees or other amounts owing by the Borrower to the Lender under this
Agreement or the Note that is not paid when due, from the date such amount shall
be due until such amount shall be paid in full, payable in arrears on the date
such amount shall be paid in full and on demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid pursuant
to Section 2.04(a) (but assuming an Interest Period equal to one (1) day).
 
SECTION 2.05.       Interest Rate Determination, Interest Elections.  (a)  The
Lender shall give prompt notice to the Borrower of the applicable interest rate
determined by the Lender for purposes of Section 2.04(a).
 
(b)       If, prior to the commencement of any Interest Period, the Lender
notifies the Borrower that the TIBO Rate for such Interest Period will not
adequately reflect the cost to the Lender of making or maintaining the Loan for
such Interest Period, the interest rate applicable to the Loan for such Interest
Period shall be equal to the Lender’s cost of funds therefor plus the Applicable
Margin until the Lender shall notify the Borrower that the circumstances causing
such suspension no longer exist (with the Lender agreeing to give such notice
without delay).
 
 
11

--------------------------------------------------------------------------------


 
 
(c)       The Loan shall have an initial Interest Period as provided in
Section 2.01.  Thereafter, the Borrower may elect different Interest Periods
with respect to the Loan.  To make an election pursuant to this paragraph, the
Borrower shall notify the Lender of such election in writing no later than the
time specified in the definition of “Interest Period” and as specified in the
form of Exhibit D (an “Interest Election Request”).  Each such Interest Election
Request shall be irrevocable and shall specify the following information:
 
(i)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
 
(ii)      the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
 
(d)       If the Borrower shall fail to select the duration of any Interest
Period in accordance with paragraph (c) above with respect to the Loan prior to
the end of the Interest Period then applicable thereto, the following Interest
Period with respect to the Loan shall be deemed to be equal to one month.
 
SECTION 2.06.       Optional Prepayments of the Loan.  The Borrower may, at any
time and from time to time upon at least three Business Days’ notice to the
Lender received not later than 2:00 P.M. (Tokyo time), stating the proposed date
and aggregate principal amount of the prepayment, prepay the Loan in whole or in
part, and if such notice is given the Borrower shall prepay the designated
outstanding principal amount of the Loan, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
each partial prepayment shall be in an aggregate amount of not less than
¥500,000,000 and the Borrower shall be obligated to reimburse the Lender in
respect thereof pursuant to Section 8.04(c).
 
SECTION 2.07.       Increased Costs.  (a)  If any Change in Law shall (i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, the Lender, or (ii) impose on the Lender
any other condition, cost or expense affecting this Agreement or the Loan and
the result of any of the foregoing shall be to increase the cost to the Lender
of making or maintaining the Loan or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or otherwise)
(other than any such increased costs or reduced amounts with respect to Taxes,
as to which Section 2.10 shall be solely applicable)  then, from time to time
upon request of the Lender, the Borrower will pay to the  Lender such additional
amount or amounts as will compensate the Lender for such additional costs or
expenses incurred or reduction suffered.
 
(b)       If the Lender determines that any Change in Law regarding capital
requirements has had or would have the effect of reducing the rate of return on
its capital as a consequence of this Agreement or the Loan to a level below that
which the Lender could have achieved but for such Change in Law (taking into
consideration the Lender’s policies with respect to capital adequacy), then,
from time to time upon request of the Lender, the Borrower will pay to the
Lender such additional amount or amounts as will compensate the Lender for any
such reduction suffered.
 
(c)       The Lender agrees to use, prior to requesting any compensation
pursuant to this Section 2.07, its reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such designation would avoid the need for, or
reduce the amount of, such additional cost or expense or reduction suffered,
would not subject the Lender to any unreimbursed cost or expense and would not,
in the reasonable judgment of the Lender, be otherwise disadvantageous to the
Lender. A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay the Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
 
12

--------------------------------------------------------------------------------


 
 
(d)       Failure or delay on the part of the Lender to demand compensation
pursuant to this Section 2.07 shall not constitute a waiver of the Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate the Lender pursuant to this Section 2.07 for any
increased costs or expenses incurred or reductions suffered more than 180 days
prior to the date that the Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of the
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.08.       Illegality.  Notwithstanding any other provision of this
Agreement, if the Lender shall notify the Borrower that the introduction of or
any change in or in the interpretation of any law, rule or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for the Lender or its Lending Office to fund or maintain the Loan, the
Loan will automatically, on the last day of the Interest Period then in effect
therefor if permitted by applicable law or otherwise upon demand, convert into a
loan that bears interest at a rate equal to the Lender’s cost of funds plus the
Applicable Margin until the Lender shall notify the Borrower that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, the Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
allow the Lender or its Lending Office to continue to fund or maintain the Loan
and would not, in the reasonable judgment of the Lender, be otherwise
disadvantageous to the Lender.
 
SECTION 2.09.       Payments and Computations.  (a)  The Borrower shall make
each payment required to be made by it hereunder and under the Note with respect
to the principal of, or interest on, the Loan not later than 11:00 A.M. (Tokyo
time) on the day when due in Yen to the Lender for the account of its Lending
Office in same day funds, to be applied in accordance with the terms of this
Agreement.  Upon its receipt of an Assignment and Acceptance, from and after the
effective date specified in such Assignment and Acceptance, the Borrower shall
make all payments hereunder and under the Note in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
(b)       All computations of interest that are based on the TIBO Rate shall be
made by the Lender on the basis of a year of 365 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.  Each determination
by the Lender of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
(c)       Whenever any payment hereunder or under the Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that, if
such extension would cause payment of interest on or principal of the Loan to be
made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.
 
 
13

--------------------------------------------------------------------------------


 
 
SECTION 2.10.       Taxes.  (a)  Any and all payments by the Borrower hereunder
or under the Note shall be made free and clear of and without deduction for any
and all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Indemnified Taxes”) or any and all present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Note or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement or the Note (hereinafter referred to as “Other
Taxes” and Indemnified Taxes and Other Taxes being hereinafter referred to as
“Taxes”), excluding, in the case of the Lender, (i) taxes imposed on its overall
net income and franchise taxes imposed on it by the jurisdiction under the laws
of which the Lender is organized or any political subdivision thereof,
(ii) taxes imposed on its overall net income and franchise taxes imposed on it
by the jurisdiction of the Lending Office or any political subdivision thereof,
and (iii) in the case of any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located (a “Foreign
Lender”), any withholding tax that is in effect and would apply to amounts
payable to such Foreign Lender (including any assignee pursuant to Section 8.07)
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new Lending Office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.10(e) (the items in paragraphs (i) through (iii) of this
Section 2.10(a) being hereinafter referred to as “Excluded Taxes”).  The Lender
shall, within a reasonable period of time upon becoming aware that the Borrower
must deduct any Taxes from or in respect of any sum paid or payable hereunder or
under the Note to the Lender (or upon becoming aware that there is a change in
the rate or the basis of such deduction), use commercially reasonable efforts to
notify the Borrower; provided, however, that the failure to do so shall not
relieve the Borrower of its obligations under this Section 2.10(a).  If the
Borrower shall be required by applicable law to deduct any Taxes from or in
respect of any sum paid or payable hereunder or under the Note to the Lender,
(i) the sum payable by the Borrower shall be increased by the Borrower as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.10), the Lender
receives an amount equal to the sum it would have received had no such
deductions been made (for example, and without limitation, if the sum paid or
payable hereunder from or in respect of which the Borrower shall be required to
deduct any Taxes is interest, the interest payable by the Borrower shall be
increased by the Borrower as may be necessary so that, after making all required
deductions (including deductions applicable to additional interest), the Lender
receives interest equal to the interest it would have received had no such
deduction been made), (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other Governmental Authority in accordance with applicable law.
 
(b)       In addition, without limiting the provisions of Section 2.10(a), the
Borrower agrees to timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c)       The Borrower shall indemnify the Lender for the full amount of Taxes
(including, without limitation, any taxes imposed by any jurisdiction on amounts
payable under this Section 2.10) imposed on or paid by the Lender and any
liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto.  This indemnification shall be made within 30
days from the date the Lender makes written demand therefor.
 
(d)       Within 30 days after any payment of Taxes by the Borrower to the
appropriate taxing authority or Governmental Authority, the Borrower shall
furnish to the Lender, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof or a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
 
 
14

--------------------------------------------------------------------------------


 
 
(e)       Prior to claiming additional amounts payable pursuant to
Section 2.10(a) or 2.10(c), the Lender shall file any certificate or document
reasonably requested by the Borrower or change the jurisdiction of its Lending
Office if the making of such filing or change would avoid the need for or reduce
the amount of any such additional amounts which may thereafter accrue and would
not, in the reasonable judgment of the Lender, be disadvantageous to the
Lender.  For the avoidance of doubt, any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower, at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payment to be made without withholding or at a
reduced rate.  The Borrower shall promptly upon request by the Lender take all
actions (including, without limitation, the completion of forms and the
provision of information to the appropriate taxing authorities) reasonably
requested by the Lender to secure the benefit of any exemption from, or relief
with respect to, Taxes or Other Taxes in relation to any amounts payable under
this Agreement.
 
(f)       In the event that an additional payment is made under Section 2.10(a)
or 2.10(c) for the account of the Lender and the Lender, in its sole opinion,
determines that it has received or been granted a credit against or release or
remission for, or repayment of, any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
payment, the Lender shall, to the extent that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to the Borrower such amount as the Lender shall, in its sole opinion, have
determined to be attributable to such deduction or withholding and as will leave
the Lender (after such payment) in no better or worse position than it would
have been in if the Borrower had not been required to make such deduction or
withholding.  Nothing contained in this Section 2.10 shall interfere with the
right of the Lender to arrange its tax affairs in whatever manner it deems
proper nor oblige the Lender to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require the Lender to do anything that would prejudice its ability to benefit
from any other credits, reliefs, remissions or repayments to which it may be
entitled.
 
SECTION 2.11.       Use of Proceeds.  The proceeds of the Loan shall be
available (and the Borrower agrees that it shall use such proceeds) (a) to repay
the Yen Notes in full and (b) for general corporate purposes of the Borrower not
otherwise prohibited under the terms of this Agreement.
 
SECTION 2.12.       Evidence of Debt.  (a)  The Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from the Loan owing to the
Lender from time to time, including the amounts of principal and interest
payable and paid to the Lender from time to time hereunder in respect of the
Loan.  The Borrower agrees that upon notice by the Lender to the Borrower to the
effect that a Note is required or appropriate in order for the Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Loan
owing to, or to be made by, the Lender, the Borrower shall promptly execute and
deliver to the Lender a Note payable to the order of the Lender in a principal
amount up to the aggregate principal amount of the Loan then outstanding.
 
(b)       Entries made in good faith by the Lender in its account or accounts
pursuant to subsection (a) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to the Lender under this Agreement, absent manifest error; provided,
however, that the failure of the Lender to make an entry, or any finding that an
entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement.
 
 
15

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
CONDITIONS PRECEDENT TO EFFECTIVE DATE
 
SECTION 3.01.       Conditions Precedent to Effective Date.  The obligation of
the Lender under Section 2.01 to make the Loan referenced therein shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
 
(a)       No event or development shall have occurred or failed to occur, and no
action shall have been taken or failed to have been taken, by or on behalf of
any member of the Group that, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect since
December 31, 2007.
 
(b)       The “Up-Front Fee” (as such term is defined in the term sheet attached
as Exhibit A to the commitment letter dated October 29, 2008 among the Borrower,
the Guarantor and the Lender) and all other accrued fees and expenses
(including, without limitation, expenses of counsel) of the Lender required to
be paid hereunder shall have been paid.
 
(c)       On the Effective Date, the following statements shall be true, and the
Lender shall have received a certificate of the Guarantor, signed by a duly
authorized officer of the Guarantor, dated such date, stating that:
 
(i)       The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, as though made on and as of such date;
and
 
(ii)       No event has occurred and is continuing, or shall occur as a result
of the occurrence of the Effective Date, that constitutes a Default (including,
without limitation, a Default or Event of Default under (and as defined in) the
Existing Credit Agreement).
 
(d)       The Lender shall have received on or before the Effective Date each of
the following, dated as of the date hereof or as of the Effective Date and in
form and substance reasonably satisfactory to the Lender:
 
(i)       Executed counterparts of this Agreement and the Note signed by the
Borrower and the Guarantor, as applicable.
 
(ii)      A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions, which in the case of the Borrower, shall be a
representative director) of each Credit Party certifying (a) appropriate
resolutions of the board of directors (or persons performing similar functions)
of such Credit Party, and/or to the extent required under applicable law or the
organizational documents of such Credit Party, resolutions of the shareholders
of such Credit Party, in each case, authorizing the Loan under this Agreement
and the Note or guaranty thereof, as applicable, and all documents evidencing
other necessary corporate (or equivalent) action and governmental approvals, if
any, with respect to this Agreement and the Note (copies of which shall be
attached thereto), (b) in the case of the Guarantor, copies of the by-laws (or
the equivalent thereof) of such Credit Party (copies of which shall be attached
thereto) and (c) the names, titles and true signatures of the officers of such
Credit Party authorized to sign this Agreement and the Note and the other
documents to be delivered by such Credit Party  hereunder.
 
 
16

--------------------------------------------------------------------------------


 
 
(iii)     A copy of the charter or articles (or other similar organizational
documents) of such Credit Party, certified (as of a date reasonably near the
Effective Date) as being a true and complete copy thereof by the Secretary of
State (or other appropriate Governmental Authority or, in the case of the
Borrower, by a representative director of the Borrower) of the jurisdiction of
organization of such Credit Party or, if such certificate is not provided in the
jurisdiction of organization of such Credit Party, certified (as of the
Effective Date) as being a true and complete copy thereof by a duly authorized
officer of such Credit Party.
 
(iv)      A copy of a certificate of the Secretary of State (or other
appropriate Governmental Authority) of the jurisdiction of organization of the
Guarantor, dated as of a date reasonably near the Effective Date, certifying
that such Credit Party is duly organized and, in the case of the Guarantor, in
good standing (or the equivalent thereof) under the laws of the jurisdiction of
its organization or, in the case of the Borrower, a copy of the commercial
register of the Borrower filed with the Legal Affairs Bureau.
 
(v)       A favorable opinion of (x) Cravath, Swaine & Moore LLP, special
counsel for the Credit Parties, (y) Kamiyacho International Law Office, Japanese
counsel for the Borrower, and (z) Jodie Simon Friedman, Deputy General Counsel
of the Guarantor, in each case in form and substance reasonably satisfactory to
the Lender.
 
(vi)      A solvency certificate from the Guarantor in form and substance
reasonably satisfactory to the Lender.
 
(vii)     A borrowing notice in substantially the form of Exhibit C hereto.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.       Representations and Warranties of the Credit Parties.  Each
Credit Party represents and warrants as of the date hereof and as of the
Effective Date as follows (in each case as to itself and its Subsidiaries):
 
(a)       The Credit Parties (i) are Persons duly organized, validly existing
and (to the extent such concept is applicable in such jurisdiction) in good
standing under the laws of the jurisdictions of their respective organization,
(ii) are duly qualified and in good standing (to the extent such concept is
applicable in such jurisdiction) as foreign corporations (or the equivalent
thereof) in each other jurisdiction in which such qualification is required by
law, except where the failure to so qualify or be licensed, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iii) have all corporate power and authority to own or lease and
operate their properties and to carry on their respective businesses as now
conducted and as proposed to be conducted.
 
(b)       The execution, delivery and performance by each Credit Party of this
Agreement and the Note, and the consummation of the transactions contemplated
hereby or thereby, are within such Credit Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene
(i) such Credit Party’s charter or by-laws (or similar organizational
documents), (ii) any law, statute, rule or regulation or any order, writ,
judgment, injunction, decree, determination or award applicable to the Guarantor
or any of its Subsidiaries or any of their properties or assets or (iii) any
material contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting such Credit Party (other than the Yen
Notes) or any of its properties or assets.
 
 
17

--------------------------------------------------------------------------------


 
 
(c)       No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Credit Parties of this Agreement or the Note, or
for the consummation of any of the transactions contemplated hereby or thereby,
except (i) as have been obtained or made and are in full force and effect, (ii)
as may be required because of the legal and regulatory status of the Lender or
because of any other facts specifically pertaining to the Lender and (iii)
filing of reports under the Foreign Exchange and Foreign Trade Law of Japan
which may be required for certain payment of money made by a Credit Party
pursuant to this Agreement and the Note to a non-resident Eligible Assignee.
 
(d)       This Agreement has been, and the Note when delivered hereunder will
have been, duly executed and delivered by each Credit Party in the case of this
Agreement and by the Borrower in the case of the Note.  This Agreement is, and
the Note when delivered hereunder will be, the legal, valid and binding
obligation of each Credit Party in the case of this Agreement and of the
Borrower in the case of the Note, enforceable against such Credit Party in
accordance with their respective terms, except to the extent that the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally or by
general principles of equity or similar principles under Japanese practice.
 
(e)       The Consolidated balance sheet of (i) the Guarantor and its
Subsidiaries and (ii) the Borrower and its Subsidiaries, each as at December 31,
2007, and the related Consolidated statements of income and cash flows of (i)
the Guarantor and its Subsidiaries and (ii) the Borrower and its Subsidiaries,
each for the fiscal year then ended, accompanied by an opinion of the
Guarantor’s auditors, copies of which have been furnished to each Lender, fairly
present in all material respects the Consolidated financial condition of the
Guarantor and its Subsidiaries and the Borrower and its Subsidiaries, as
applicable, each as at such date and the Consolidated results of the operations
of the Guarantor and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied. Since December 31, 2007, there has
been no Material Adverse Change.
 
(f)       All written information and reports furnished by or on behalf of the
Credit Parties to the Lender in connection with the negotiation of, or pursuant
to the terms of, this Agreement, taken as a whole, did not or will not, at the
time furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements contained therein not
misleading, in light of the circumstances under which any such statements were
made.
 
(g)       There is no pending or, to the knowledge of the Credit Parties,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting any member of the Group
before any court, governmental agency or arbitrator that (a) could be reasonably
likely to have a Material Adverse Effect or (b) purports to affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby.
 
(h)       The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of the Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock.
 
(i)       No member of the Group  is an “investment company”, or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” (each as defined in the Investment Borrower Act of 1940, as amended).
 
 
18

--------------------------------------------------------------------------------


 
 
ARTICLE V

 
COVENANTS OF THE BORROWERS
 
SECTION 5.01.       Affirmative Covenants.  So long as the Loan shall remain
unpaid, each Credit Party shall:
 
(a)       Authorization.  Promptly:
 
(i)       obtain, comply with and do all that is necessary to maintain in full
force and effect; and
 
(ii)      upon request, supply certified copies to the Lender of,
 
any Authorization required under any law or regulation of its jurisdiction of
organization to enable it to perform all of its payment and other material
obligations under this Agreement and the Note and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
organization of this Agreement and the Note.
 
(b)       Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries
to comply with all applicable laws, rules, regulations and orders (including
without limitation ERISA and Environmental Laws), except where failure to comply
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
 
(c)       Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property and assets; provided, however, that no member of
the Group shall be required to pay or discharge any such tax, assessment,
reassessment, charge, levy or claim (x) that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP unless and until, in any of the foregoing
cases, any Lien resulting therefrom attaches to its property and enforcement,
collection, levy or foreclosure proceedings shall have been commenced and remain
unstayed in respect thereof or (y) where failure to do the same could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(d)       Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which member of the Group operates; provided,
however, that each member of the Group may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which such member of the Group operates and to the
extent consistent with prudent business practice.
 
(e)       Preservation of Existence, Etc.  Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its corporate existence, rights
(charter and statutory), licenses and franchises (whether arising as a matter of
contract or under applicable law or regulation); provided, however, that any
member of the Group may consummate any transaction otherwise permitted under
Section 5.02(b); and provided further that no member of the Group shall be
required to preserve any right, license or franchise if (i) management of such
member of the Group shall determine in good faith that the preservation thereof
is no longer desirable in the conduct of the business or the continued
operations of such member of the Group, as the case may be, or (ii) the loss
thereof could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------


 
 
(f)       Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of each Credit
Party and each such Subsidiary in accordance with GAAP.
 
(g)       Reporting Requirements.  Furnish to the Lender:
 
(i)       as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Guarantor, (i) the
Consolidated balance sheet of the Guarantor and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for such quarter and for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer of the Guarantor as having been prepared in accordance with GAAP and
(ii) a certificate of the chief financial officer of the Guarantor as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in GAAP which is then applied in the
preparation of such financial statements, the Guarantor shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation of such financial statements to GAAP as applied in the
preparation of the financial statements referred to in Section 4.01(e);
 
(ii)      as soon as available and in any event within 90 days after the end of
each fiscal year of the Guarantor, a copy of the annual audit report for such
year for the Guarantor and its Subsidiaries, containing the Consolidated balance
sheet of the Guarantor and its Subsidiaries as of the end of such fiscal year
and Consolidated statements of income and cash flows of the Guarantor and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing, provided that in the event of any change in GAAP which is
then applied in the preparation of such financial statements, the Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation of such financial statements to GAAP
as applied in the preparation of the financial statements referred to in Section
4.01(e);
 
(iii)     as soon as available and in any event within 90 days after the end of
each of each fiscal year of the Borrower, the Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, duly certified (subject to year-end audit adjustments) by the
chief financial officer or the lead financial controller of the Borrower as
having been prepared in accordance with GAAP;
 
(iv)      as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of a director of the Borrower setting forth details of such Default and the
action that the relevant Credit Party has taken and proposes to take with
respect thereto;
 
(v)       promptly after the sending or filing thereof, copies of all material
reports that the Guarantor sends to any of its shareholders, and copies of all
material reports and material registration statements that any member of the
Group files with the United States Securities and Exchange Commission or any
national securities exchange;
 
 
20

--------------------------------------------------------------------------------


 
 
(vi)      promptly after the commencement thereof, notice of all material
actions and proceedings before any court, governmental agency or arbitrator
affecting any Credit Party or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or that in any  manner questions
the validity of this Agreement or the Note;
 
(vii)     such other information regarding any of member of the Group as the
Lender may from time to time reasonably request.
 
Reports and financial statements required to be delivered by any Credit Party
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(g) shall be deemed
to have been delivered on the date on which such Credit Party posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Lender.
 
(viii)    Pari passu.  Ensure that at all times claims of the Lender hereunder
in respect of the Loan and the Guarantee thereof rank at least pari passu in
right of payment with the claims of all other unsecured and unsubordinated
creditors of the Borrower or the Guarantor, as applicable, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to or affecting creditors rights generally and to
general principles of equity or to similar principles under Japanese law and
other than any subordination in right of payment arising from any act of the
Lender.
 
SECTION 5.02.       Negative Covenants.  So long as the Loan shall remain
unpaid, no Credit Party shall:
 
(a)       Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties and assets, whether now owned or hereafter acquired, or assign as
security, or permit any of its Subsidiaries to assign as security, any right to
receive income therefrom, other than:
 
(i)       any Lien on any property or asset of any Credit Party or any
Subsidiary existing on the date hereof and set forth on Schedule 5.02(a);
provided that (i) such Lien shall not apply to any other property or asset of
such Credit Party or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof;
 
(ii)      Permitted Liens;
 
(iii)     purchase money Liens upon or in one or more tangible assets acquired
or held by any member of the Group to secure the purchase price of such tangible
assets or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, construction or improvement of such tangible assets; provided,
however, that (1) no such Lien shall extend to or cover any property or assets
of any character other than the tangible assets being acquired, constructed or
improved; (2) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired, constructed or
improved on the date of incurrence thereof and (3) the aggregate principal
amount of the Indebtedness secured by the Liens referred to in this paragraph
(iii) shall not exceed the Dollar Equivalent Amount of US$60,000,000 at any time
outstanding;
 
 
21

--------------------------------------------------------------------------------


 
 
(iv)      Liens (1) existing on any property or asset prior to the acquisition
thereof by the Guarantor or any Subsidiary or (2) on property and assets of a
Person existing at the time such Person is merged into or consolidated with the
Guarantor or any Subsidiary of the Guarantor or becomes a Subsidiary of the
Guarantor; provided that any such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to or cover (a) any
property or assets other than the property and assets of the Person being merged
into or consolidated with the Guarantor or such Subsidiary or being acquired by
the Guarantor or such Subsidiary, as the case may be, or (b) any obligations of
any Person other than those obligations that were secured by such property and
assets at the time of such merger, consolidation or acquisition; and provided
further that any Indebtedness secured by such Liens shall otherwise be permitted
under the terms of this Agreement;
 
(v)       Liens not otherwise permitted under this Section 5.02(a), provided
that the aggregate principal amount of the Indebtedness secured by such Liens
shall not exceed $120,000,000 at any time outstanding; and
 
(vi)      Liens securing any obligation that extends, renews, replaces or
refinances any obligation secured by any Lien otherwise permitted under any of
clauses (i) through (v) of this Section 5.02(a); provided that (a) no such Lien
shall extend to or cover any property not theretofore subject to the Lien
securing the obligation being extended, renewed, replaced or refinanced and
(b) the grantor of the Lien as obligor for the relevant obligation shall not
change and the principal amount of the obligation secured thereby shall not
increase as a result of extension, renewal, replacement or refinancing.
 
(b)       Mergers, Etc.  Merge or consolidate with or into (or permit any of its
Subsidiaries to do so), or, in the case of the Guarantor, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the consolidated assets of the
Guarantor and its Subsidiaries taken as a whole, except that:
 
(i)       any Subsidiary of the Guarantor may merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of all or substantially all of
its property and assets to, any other Person so long as, in the case of a merger
or consolidation involving a Person that is a Credit Party, the requirements of
clause (ii) below are satisfied;
 
(ii)      any Credit Party may merge or consolidate with any other Person
(including, without limitation, any of its Subsidiaries) so long as such Credit
Party is the surviving entity;
 
(iii)     the solvent liquidation or reorganization of any member of the Group
which is not a Credit Party is permitted so long as any payments or assets
distributed as a result of such liquidation or reorganization are distributed to
any other member of the Group; and
 
(iv)     any Credit Party may merge or consolidate with any other Person so long
as the surviving entity has the obligations expressed to be assumed by the
relevant Credit Party hereunder and legal opinions in form and content
satisfactory to the Lender have been delivered to it;
 
provided, in the case of clauses (ii) and (iv) above, that no Default shall have
occurred and be continuing at the time of such merger, consolidation,
conveyance, transfer, lease or disposition, or shall occur as a result thereof.
 
 
22

--------------------------------------------------------------------------------


 
 
(c)       Change in Nature of Business.  Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business of the Guarantor and
its Subsidiaries, taken as a whole, as carried on at the date hereof.
 
(d)       Accounting Changes.  Make or permit, or permit any of their
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.
 
(e)       Subsidiary Debt.  Permit any of their respective Subsidiaries to
create or suffer to exist, any Indebtedness other than:
 
(i)       Indebtedness of any Subsidiary set forth on Schedule 5.02(e) and any
extension, renewal, replacement or refinancing of such Indebtedness; provided
that the aggregate principal amount of such Indebtedness shall not be increased
as a result of such extension, renewal, replacement or refinancing;
 
(ii)       Indebtedness owed to any Credit Party or to a wholly-owned Subsidiary
thereof;
 
(iii)      Indebtedness aggregating for all of the Credit Parties’ Subsidiaries
not more than US$800,000,000 at any one time outstanding;
 
(iv)      endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
 
(v)       Indebtedness owed pursuant to this Agreement and the Note;
 
(vi)      Indebtedness which is effectively subordinated to the payment
obligations of the Credit Parties hereunder on customary terms reasonably
satisfactory to the Lender; and
 
(vii)     Indebtedness arising as a result of such Subsidiary entering into a
Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of all other members of the Group in respect of all other Reacquisition Sale and
Leaseback Transactions entered into after the date hereof, do not exceed
US$50,000,000.
 
(f)       Sale and Leaseback.  Dispose of an asset to a Person which is not a
member of the Group on terms that such asset is to be reacquired by a member of
the Group (a “Reacquisition Sale and Leaseback Transaction”) where the principal
obligations of such Credit Party or Subsidiary, when aggregated with the
principal obligations of all other members of the Group in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, would exceed US$50,000,000.
 
SECTION 5.03.       Financial Covenants.  So long as the Loan shall remain
unpaid, the Guarantor shall maintain a ratio of Net Debt as at the end of any
Relevant Period to EBITDA in respect of such Relevant Period of not more than
3.25:1.
 
 
23

--------------------------------------------------------------------------------


 
 
SECTION 5.04.       “Know your customer” checks.  If:
 
(a)       the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
 
(b)       any change in the status of a Credit Party or the composition of the
shareholders of a Credit Party after the date of this Agreement; or
 
(c)       a proposed assignment or transfer by the Lender of any of its rights
and obligations under this Agreement,
 
obliges the Lender (or, in the case of paragraph (c) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each Credit Party shall promptly upon the request of the Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Lender (for itself or, in the case of the event described in
paragraph (c) above, or on behalf of any prospective new Lender) in order for
the Lender or, in the case of the event described in paragraph (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated hereunder and under
the Note.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.       Events of Default.  If any of the following events (“Events
of Default”) shall occur and be continuing:
 
(a)       the Borrower shall fail (i) to pay the principal of the Loan when the
same becomes due and payable unless such failure to pay is caused by technical
or administrative error or a Disruption Event and payment is made within three
Business Days of its due date or (ii) to pay any interest on the Loan or to make
any payment of fees or other amounts payable under this Agreement or the Note
within three Business Days after the same becomes due and payable, with due and
payable for purposes of this Section 6.01(a) being whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise; or
 
(b)       any representation or warranty made by any Credit Party in this
Agreement or any certificate or other document delivered pursuant hereto shall
prove to have been incorrect or misleading in any material respect when made; or
 
(c)       any Credit Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(e), 5.01(g) (iv) and
5.01(g)(vi), 5.02(a), 5.02(b), 5.02(c) or 5.03 of this Agreement or (ii) any
other term, covenant or agreement contained in this Agreement or the Note if
such failure shall remain unremedied for 30 days after the earlier of (a) the
first date on which a Responsible Officer of such Credit Party knows or has
reason to know of such failure and (b) the date on which written notice thereof
shall have been given to such Credit Party by the Lender; or
 
(d)       any Credit Party or any Subsidiary thereof shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Credit Party
or such Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or such Credit Party
or such Subsidiary shall take any action to authorize any of the actions set
forth above in this Section 6.01(d);
 
 
24

--------------------------------------------------------------------------------


 
 
provided, however, that no Event of Default will occur under this Section
6.01(d) if the events or circumstances referred to above apply only to a member
or members of the Group which is or are not (a) Credit Party(ies) unless:
 
(1)       the aggregate amount of the consolidated assets of each member of the
Group which is the subject of any such event or circumstance, when aggregated
with the consolidated assets of each other member of the Group which is the
subject of any such event or circumstance, is equal to or greater than 7.5% of
the consolidated assets of the Group; or
 
(2)       the aggregate amount of the consolidated net sales of each member of
the Group which is the subject of any such event or circumstance, when
aggregated with the consolidated net sales of each other member of the Group
which is the subject of any such event or circumstance, is equal to or greater
than 7.5% of the consolidated net sales of the Group.
 
For the purposes of paragraphs (1) and (2) above, the consolidated assets and
consolidated net sales of any member of the Group shall be determined by
reference to the most recent fiscal year of the Group and the most recent set of
annual audited accounts of the relevant member of the Group, if any (which, in
the case of the consolidated assets and consolidated net sales of the Group,
shall mean the financial statements referred to in Section 4.01(e) or the most
recent set of financial statements delivered pursuant to 5.01(g), whichever has
been most recently delivered to the Lender hereunder) provided that in the
absence of any such accounts in relation to any member of the Group other than
the Guarantor the figures for consolidated assets and consolidated net sales of
such member of the Group shall be determined by such member of the Group’s
auditors; or
 
(e)       (i) any Credit Party or any Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness that is outstanding in a
principal or notional amount of at least the higher of US$75,000,000 and
EUR60,000,000 in the aggregate (but excluding Indebtedness outstanding
hereunder) of such Credit Party or such Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof, in each case as a
result of the occurrence of an event of default (however denominated
thereunder); or (ii) an Event of Default (as defined in the Existing Credit
Agreement) shall occur.
 
 
25

--------------------------------------------------------------------------------


 
 
(f)       one or more judgments for the payment of money in an aggregate amount
in excess of US$30,000,000 (other than any such judgment covered by insurance to
the extent a claim therefor has been made in writing and liability therefor has
not been denied by the insurer), shall be rendered against the Guarantor, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 10 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Credit Party to enforce any such judgment;
 
(g)       the Guarantor shall cease to own, directly or indirectly, the whole of
the outstanding issued share capital of the Borrower; or
 
(h)       any Credit Party or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur liability in excess of US$50,000,000 in the aggregate
as a result of one or more of the following:
 
(i)       the occurrence of any ERISA Event;
 
(ii)       the partial or complete withdrawal of such Credit Party or any such
ERISA Affiliate from a Multiemployer Plan; or
 
(iii)      the reorganization or termination of a Multiemployer Plan; or
 
(i)       At any time a Credit Party no longer has the legal power to perform
its obligations under this Agreement or the Note or at any time it is or becomes
unlawful for a Credit Party to perform or comply with any or all of its payment
and other material obligations under this Agreement or the Note or any of such
obligations are not or cease to be legal, valid, binding and enforceable; or
 
(j)       A Credit Party shall repudiate this Agreement or the Note or shall
evidence an intention to repudiate this Agreement or the Note;
 
then, and in any such event, the Lender may, by notice to the Borrower, declare
the Loan and the Note, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Note, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Credit Parties; provided, however, that in
the event of an Event of Default under Section 6.01(d), the Loan and the Note,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Credit Parties.
 
ARTICLE VII
 
GUARANTEE
 
SECTION 7.01.       The Guarantee.  The Guarantor hereby guarantees (the
“Guarantee”), as a primary obligor and not as a surety to the Lender and its
successors and assigns, the prompt payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code or any other applicable bankruptcy or
insolvency law in any other jurisdiction after any bankruptcy or insolvency
petition under Title 11 of the United States Code or such other legislation) on
the Loan made by the Lender to, and the Note held by the Lender of, the
Borrower, and all other obligations from time to time owing to the Lender by the
Borrower under this Agreement and the Note, in each case strictly in accordance
with the terms hereof (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantor hereby agrees that if Borrower shall
fail to pay or perform in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor will
promptly pay the same in cash or perform, as applicable, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full or performed, as applicable, when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
 
26

--------------------------------------------------------------------------------


 
 
SECTION 7.02.       Obligations Unconditional.  The obligations of the Guarantor
under Section 7.01 shall constitute a guaranty of payment and performance and
not of collectibility, and to the fullest extent permitted by applicable law,
are absolute, irrevocable and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement or the Note or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (except for payment in full).  Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantor
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
 
(a)       at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(b)       any of the acts mentioned in any of the provisions of this Agreement
or the Note or any other agreement or instrument referred to herein or therein
shall be done or omitted; or
 
(c)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right hereunder, under the Note or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with.
 
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Lender exhaust
any right, power or remedy or proceed against the Borrower under this Agreement
or the Note or any other agreement or instrument referred to herein or therein,
or against any other person under any other guarantee of, or security for, any
of the Guaranteed Obligations.  The Guarantor waives any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee.  This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Lender, and the
obligations and liabilities of the Guarantor hereunder shall not be conditioned
or contingent upon the pursuit by the Lender or any other person at any time of
any right or remedy against the Borrower or against any other person which may
be or become liable in respect of all or any part of the Guaranteed Obligations
or against any collateral security or guarantee therefor or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to the benefit of the
Lender, and its successors and assigns.
 
 
27

--------------------------------------------------------------------------------


 
 
SECTION 7.03.       Reinstatement.  The obligations of the Guarantor under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.
 
SECTION 7.04.       Subrogation; Subordination.  The Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against the
Borrower..
 
SECTION 7.05.       Remedies.  The Guarantor agrees that, as between the
Guarantor and the Lender, the obligations of the Borrower under this Agreement
and the Note may be declared to be forthwith due and payable as provided in
Article VI (and shall be deemed to have become automatically due and payable in
the circumstances provided in such Article VI) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantor for purposes of Section 7.01.
 
SECTION 7.06.       Continuing Guarantee.  The guarantee in this Article VII is
a continuing guarantee of payment and performance and not of collectibility, and
shall apply to all Guaranteed Obligations whenever arising.
 
SECTION 7.07.       General Limitation on Guarantee Obligations.  Anything
contained in this Guarantee to the contrary notwithstanding, if any Fraudulent
Transfer Law (as hereinafter defined) is determined by a court of competent
jurisdiction to be applicable to the obligations of the Guarantor hereunder,
such obligations of the Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any applicable provisions
of comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of the Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor (x) in respect of
intercompany indebtedness to the Borrower or other Affiliates of the Borrower to
the extent that such indebtedness would be discharged in an amount equal to the
amount paid by the Guarantor hereunder and (y) under any guaranty of other
Indebtedness which guaranty contains a limitation as to maximum amount similar
to that set forth in this Section 7.07, pursuant to which the liability of the
Guarantor hereunder is included in the liabilities taken into account in
determining such maximum amount) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
the Guarantor pursuant to applicable law or pursuant to the terms of any
agreement.
 
 
28

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01.       Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Note shall in any event be effective unless the same shall
be in writing and signed by each of the Borrower, the Guarantor and the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
SECTION 8.02.       Notices, Etc.  (a)  All notices and other communications
provided for hereunder, unless otherwise expressly stated herein, shall be in
writing (including facsimile communication) and mailed, faxed or delivered, if
to a Credit Party, at its address set forth below its respective name on the
signature pages hereof; if to the initial Lender, at its Lending Office
specified opposite its name on Schedule 1.01 hereto; if to any entity to whom
the Lender assigns its rights, obligations and interest under this Agreement
pursuant to Section 8.07 herein, at its Lending Office specified in the
Assignment and Acceptance pursuant to which it became the Lender; or, as to any
Credit Party, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to any Credit
Party.  All such notices and communications shall, when mailed or faxed, be
effective when deposited in the mails or faxed, respectively, except that
notices and communications to the Lender pursuant to Article II or III shall not
be effective until received by the Lender.  Delivery by facsimile of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Note or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.
 
SECTION 8.03.       No Waiver; Remedies.  No failure on the part of the Lender
to exercise, and no delay in exercising, any right hereunder or under the Note
shall operate as a waiver thereof or consent thereto; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.
 
SECTION 8.04.       Costs and Expenses.  (a)  Each Credit Party agrees to pay,
or to reimburse the Lender from time to time upon demand for, all reasonable
costs and expenses of the Lender in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the Note
and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and expenses of counsel for the Lender with
respect thereto and with respect to advising the Lender as to its rights and
responsibilities under this Agreement, the Note and the other documents to be
delivered hereunder.  Each Credit Party further agrees to pay, or to reimburse
the Lender from time to time upon demand for, all reasonable costs and expenses
of the Lender, if any (including, without limitation, reasonable counsel fees
and expenses, but without duplication for any costs and expenses for which each
of the Credit Parties is otherwise obligated to indemnify the Lender under
Section 8.04(b)), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Note and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Lender.
 
 
29

--------------------------------------------------------------------------------


 
 
(b)       Each Credit Party agrees to indemnify and hold harmless the Lender and
each of its Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and to reimburse each
Indemnified Party from time to time upon demand for, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with (i) the Note, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loan or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any member of the Group or any Environmental Action relating in any way to the
any member of the Group, in each case whether or not such investigation,
litigation or proceeding is brought by a Credit Party, its directors,
shareholders or creditors or any Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  Each Credit Party also agrees not to assert any claim
against the Lender or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to this Agreement, the Note, any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the Loan.
 
(c)       If any payment of principal of the Loan is made by the Borrower to or
for the account of the Lender other than on the last day of an Interest Period
as a result of a payment or continuation pursuant to Section 2.06 or 2.08,
acceleration of the maturity of the Loan pursuant to Section 6.01, or for any
other reason, the Borrower agrees to pay, upon demand by such Lender, to the
Lender any amounts required to compensate the Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
conversion, including, without limitation, any loss (but excluding, in any
event, loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund or maintain the principal amount of the Loan that is so paid.
 
(d)       Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Borrower and/or the
Guarantor, as applicable, contained in Sections 2.07, 2.10 and 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Note.
 
SECTION 8.05.       Right of Setoff.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the declaration that the Note is due
and payable pursuant to the provisions of Section 6.01, the Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and any and all other
indebtedness at any time owing by the Lender to or for the credit or the account
of the Borrower or the Guarantor against any and all of the obligations of the
Borrower or the Guarantor now or hereafter existing under this Agreement and the
Note held by the Lender, whether or not the Lender shall have made any demand
under this Agreement or the Note and although such obligations may be
unmatured.  The Lender agrees promptly to notify the Borrower or the Guarantor,
as applicable, after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.  The rights of the Lender under this Section 8.05 are in addition
to any other rights and remedies (including, without limitation, other rights of
setoff) that the Lender may have.
 
SECTION 8.06.       Binding Effect.  This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Lender and, thereafter, shall be binding upon
and inure to the benefit of each Credit Party, the Lender and their respective
successors and assigns, except that no Credit Party shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lender.
 
 
30

--------------------------------------------------------------------------------


 
 
SECTION 8.07.       Assignments and Participations.  (a)  The Lender may, upon
at least 30 Business Days’ notice to the Borrower, assign to one or more Persons
all or any portion of its rights and obligations under this Agreement
(including, without limitation, the Loan owing to it and the Note); provided,
however, that:
 
(i)       each such assignment shall be to an Eligible Assignee;
 
(ii)      the parties to each such assignment shall execute and deliver to the
Borrower an Assignment and Acceptance, together with, if requested, the Note;
and
 
(iii)     after giving effect to each such assignment, the Lender shall continue
to hold at any time at least 50.1% of the outstanding principal amount of the
Loan at such time; and
 
(iv)     prior to the effectiveness of the first such assignment, this Agreement
shall have been amended in a manner reasonably satisfactory to the Borrower and
the Lender to provide for a syndicate of lenders in place of the sole lender
(with each of the Borrower and the Lender hereby agreeing to negotiate in good
faith to effect such an amendment), which amendment shall in any event:
 
(a)       define the term “Required Lenders” as lenders holding, at any time,
more than 50% of the aggregate principal amount of the Loan outstanding at such
time;
 
(b)       provide that waivers, amendments or other modifications of this
Agreement requiring consent of all lenders, all affected lenders or otherwise of
lenders in excess of those constituting “Required Lenders” will be limited to
customary economic matters;
 
(c)       provide for a customary “yank-a-bank” provision and a provision to the
effect that any provision of this Agreement may be amended with the consent of
the “Required Lenders” if, at the time such amendment becomes effective, each
lender hereunder not consenting thereto receives payment in full of the
principal of and interest accrued on the loans made and all other amounts owing
to it or accrued for its account under this Agreement; and
 
(d)       contain an agreement by the Lender that it will not enter into any
agreement or understanding with any other lender hereunder or any Affiliate of
any such other lender to the effect that the Lender’s right to approve any
waiver, amendment or other modification of this Agreement shall be subject to
the consent of any such other lender, and will otherwise retain the sole right
to approve any amendment, modification or waiver of any provision of this
Agreement on account of its percentage in interest of the outstanding principal
amount of the Loan;
 
provided further, however, that no Person to which an assignment is being made
in accordance with this Section 8.07(a) shall be entitled to any additional
compensation under Sections 2.07, 2.08 and 2.10 in excess of the aggregate
amounts payable under such Sections to the Lender prior to the effective date of
such Assignment and Acceptance, unless such additional compensation is payable
to such Person as a result of a Change in Law.  Any Lender that is a Foreign
Lender shall not be entitled to the benefits of Section 2.10 unless such Foreign
Lender shall have complied with Section 2.10(e).  Upon such execution and
delivery from and after the effective date specified in each Assignment and
Acceptance, (1) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of the Lender
hereunder and (2) the Lender assignor thereunder shall relinquish its rights and
be released from its obligations under this Agreement and shall cease to be a
party hereto, provided that such assigning Lender’s rights under Sections 2.07,
2.10 and 8.04 shall survive the effective date of such Assignment and Acceptance
for the Lender as to matters occurring prior to such effective date.
 
 
31

--------------------------------------------------------------------------------


 
 
(b)       By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the Credit Parties as follows:
 
(i)       other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the Note, or any other instrument or document furnished pursuant hereto;
 
(ii)       such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Credit Parties
or the performance or observance by the Credit Parties of any of its obligations
under this Agreement or the Note, or any other instrument or document furnished
pursuant hereto;
 
(iii)      such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;
 
(iv)      such assignee will, independently and without reliance upon the
assigning Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement;
 
(v)       if applicable, such assignee confirms that it is an Eligible Assignee;
and
 
(vi)      such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as the Lender.
 
(c)       Within ten Business Days after receipt by the Borrower of an
Assignment and Acceptance and executed by the Lender and an assignee
representing that it is an Eligible Assignee, the Borrower shall, at its own
expense, execute and deliver to such Eligible Assignee in exchange for the Note
then outstanding a new note from the Borrower to the order of such Eligible
Assignee in an amount equal to the aggregate principal outstanding of the Loan
assumed by it pursuant to such Assignment and Acceptance.  Such new note shall
be in an aggregate principal amount equal to the aggregate principal amount of
the Loan outstanding at the time thereof, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.
 
(d)       The Lender may sell participations to one or more banks or other
entities (other than a Credit Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the aggregate outstanding principal amount of
the Loan and the Note); provided, however, that:
 
(i)       the Lender’s obligations under this Agreement shall remain unchanged;
 
 
32

--------------------------------------------------------------------------------


 
 
(ii)      the Lender shall remain solely responsible to the Credit Parties for
the performance of such obligations;
 
(iii)     the Lender shall remain the holder of the Note for all purposes of
this Agreement;
 
(iv)     the Credit Parties shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement; and
 
(v)      no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement or the Note,
or any consent to any departure by the Credit Parties therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Loan, or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Loan, or any fees or other
amounts payable hereunder;
 
and provided further that the Credit Parties shall not be required to pay any
additional amounts under this Agreement to compensate a participant (or the
Lender, on behalf of a participant) in respect of the rights and obligations of
such participant relating to this Agreement in excess of what the Credit Parties
would otherwise be required to pay to the Lender if the participation had not
been sold.
 
(e)       The Lender may, in connection with any assignment, participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee, participant or proposed assignee or participant, any information
relating to any member of the Group furnished to the Lender by or on behalf of
such member of the Group; provided that, prior to any such disclosure, the
assignee, participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information received by it from the Lender
in accordance with the terms of Section 8.08.
 
(f)       Notwithstanding any other provision set forth in this Agreement, the
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement to secure obligations of the Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System; provided that, no such pledge or assignment of a
security interest shall release the Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for the Lender party hereto.
 
SECTION 8.08.       Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
administrators, trustees, partners, directors, officers, employees, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under the Note or any
action or proceeding relating to this Agreement or the Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
party (or its administrators, trustees, partners, directors, officers,
employees, agents and advisors to any swap or derivative or similar transaction
under which payments are to be made by reference to a Credit Party and its
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Guarantor or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than a Credit Party, any of its Subsidiaries or any of their
agents, advisors or representatives.
 
 
33

--------------------------------------------------------------------------------


 
 
For purposes of this Section, “Information” means all information received from
a member of the Group or any of its agents, advisors or representatives relating
to such member or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by or on behalf of such member, provided that, in the case of
information received from such member after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 8.09.       Governing Law.  This Agreement and the Note shall be
governed by, and construed in accordance with, the laws of the State of
New York.
 
SECTION 8.10.       Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 8.11.       Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in New York City, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Note, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
applicable law, in such federal court.  Each Credit Party hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Credit Party at its address specified
pursuant to Section 8.02.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.  Nothing in this Agreement shall affect any right
that any party may otherwise have to serve legal process in any other manner
permitted by applicable law or to bring any action or proceeding relating to
this Agreement or the Note in the courts of any jurisdiction.
 
(b)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Note in any
New York state or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c)       To the extent that any Credit Party has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Credit Party hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the Note.
 
 
34

--------------------------------------------------------------------------------


 
 
SECTION 8.12.       Waiver of Jury Trial.  Each Credit Party and the Lender
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Note or the actions of the Lender in the
negotiation, administration, performance or enforcement thereof.
 
SECTION 8.13.       Patriot Act.  The Lender hereby notifies the Credit Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow the Lender to identify the Credit Parties in
accordance with the terms of the Patriot Act.
 
 
35

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
INTERNATIONAL FLAVORS &
FRAGRANCES (JAPAN) LTD.
 
By:
/s/ Masaharu Waki
 
Name:  Masaharu Waki
 
Title:    Representative Director




 
Address:  IFF Building
21-4,
Higashi-Ohi
1-Chome
Shinagawa-ku
Tokyo 140-0011
Japan



INTERNATIONAL FLAVORS &
FRAGRANCES INC.
 
By:
/s/   Robert M. Amen
 
Name:  Robert M. Amen
 
Title:    Chief Executive Officer




 
Address: 521 West 57th Street
                 New York, NY 10019



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
By:
/s/  Keiji Morisawa
 
Name:  Keiji Morisawa
 
Title:    General Manager




 
Address: 3-10,
       Sanno
       2-Chome
       Ota-ku
       Tokyo 143-0023
       Japan

 
 
[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 
 
EXHIBIT A
FORM OF PROMISSORY NOTE
 
¥13,332,000,000
Dated:  November 21, 2008

 
FOR VALUE RECEIVED, the undersigned, International Flavors & Fragrances (Japan)
Ltd. (the “Borrower”), HEREBY PROMISES TO PAY to the order of Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Lender”) for the account of its Lending Office
on the Termination Date (each as defined in the Credit Agreement referred to
below) the principal sum of ¥13,332,000,000.00 pursuant to the Credit Agreement
dated as of November 18, 2008 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) among the Borrower, International Flavors &
Fragrances Inc., as guarantor and the Lender, and outstanding on the Termination
Date.
 
The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of the Loan until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
 
Both principal and interest in respect of the Loan are payable in Yen, to the
Lender, in same day funds.  The Loan owing to the Lender by the Borrower
pursuant to the Credit Agreement and all payments made on account of principal
hereof shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
 
This Promissory Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of a Loan by the Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the Yen amount first
above mentioned, the indebtedness of the Borrower resulting from the Loan being
evidenced by this Promissory Note and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
 
INTERNATIONAL FLAVORS &
FRAGRANCES (JAPAN) LTD.
 
By:
 
 
Name:  
 
Title:   


 
 
Exh. A-1

--------------------------------------------------------------------------------



 
ADVANCES AND
PAYMENTS OF PRINCIPAL
 
Date
Amount of
Advance
Amount of
Principal Prepaid
Unpaid Principal
Notation
Made By
                                                                               
                                                                               
                                       



 
 
 
 
 
 
Exh. A-2

--------------------------------------------------------------------------------


 
 
EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement dated as of November 18, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein, unless otherwise defined herein, being
used herein as therein defined) among International Flavors & Fragrances (Japan)
Ltd., as borrower (the “Borrower”), International Flavors & Fragrances Inc., as
guarantor and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
 
1.           As of the date hereof, the Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, the
interest in and to the Assignor’s rights and obligations under the Credit
Agreement set forth on Schedule I hereto.  After giving effect to such sale and
assignment, the aggregate principal amount of the Loan owing to the Assignee
will be as set forth on Schedule 1 hereto.
 
2.           The Assignor (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the Note, or any other instrument or
document furnished pursuant thereto; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or the Note, or any other instrument or
document furnished pursuant thereto; and (d) attaches the Note, if any, held by
the Assignor [and requests that it exchange the Note for a new Note payable to
the order of the Assignee in an amount equal to the aggregate principal amount
of the Loan assumed by the Assignee, as specified on Schedule 1 hereto].
 
3.           The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (b) confirms that it is an Eligible Assignee;
(c) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as the Lender; and (d) specifies as its Lending Offices the
offices set forth below its name on the signature page hereof.
 
4.           The effective date of this Assignment and Acceptance (the
“Effective Date”) shall be the date of execution hereof by the Assignor and
Assignee, unless otherwise specified on Schedule 1 hereto.
 
5.           As of the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of the Lender thereunder and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement (and if
this Assignment and Acceptance covers all or the remaining portion of the
Assignor’s rights and obligations under the Credit Agreement, subject to the
proviso set forth below, the Assignor shall cease to be a party thereto as of
the Effective Date); provided, however, that the Assignor’s rights under
Sections 2.07, 2.10 and 8.04 of the Credit Agreement shall survive the
assignment by the Assignor pursuant to this Assignment and Acceptance as to
matters occurring prior to the Effective Date.
 
 
Exh. B-1

--------------------------------------------------------------------------------


 
 
5.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
6.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 hereto by telecopier shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 hereto
to be executed by their officers thereunto duly authorized, as of the date
specified thereon.
 
 
Exh. B-2

--------------------------------------------------------------------------------


 
 
 
[NAME OF ASSIGNOR], as Assignor
 
 
By:
 
 
Name:  
 
Title:   

 

Dated:   ,  

 
 
[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
 
Name:  
 
Title:   

 

Dated:   ,          
Lending Office:
    [Address]

 
 
 
 
[Approved this ____ day
of _____________, 200_:
 
INTERNATIONAL FLAVORS & FRAGRANCES
(JAPAN) LTD.
 
By:
 
 
Name:  
 
Title:]1   









--------------------------------------------------------------------------------

1 Required if the assignee is an Eligible Assignee solely by reason of clause
(b) of the definition of “Eligible Assignee” set forth in Section 1.01 of the
Credit Agreement.
 
 
 
Exh. B-3

--------------------------------------------------------------------------------


 
 
Schedule 1 to

 
Assignment and Acceptance
 
Principal Amount of Loan Assigned
 
Percentage of Total Loan Outstanding
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 

 
Exh. B-4

--------------------------------------------------------------------------------


 
 
EXHIBIT C
BORROWING NOTICE
 
To:           The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 18,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among International Flavors & Fragrances (Japan)
Ltd. (the “Borrower”), International Flavors & Fragrances Inc., as guarantor and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender (the “Lender”).
 
The undersigned hereby requests the Lender make a Loan to the Borrower in the
amount of ¥13,332,000,00.00 on November 21, 2008.  The Loan should be made to
the following account:
 
[●].
 
INTERNATIONAL FLAVORS & FRAGRANCES
(JAPAN) LTD.
 
By:
 
 
Name:  
 
Title:


 
 
 
 
 
 
Exh. C-1

--------------------------------------------------------------------------------


 
 
EXHIBIT D
FORM OF INTEREST ELECTION REQUEST
 
To:           The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 18,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among International Flavors & Fragrances (Japan)
Ltd. (the “Borrower”), International Flavors & Fragrances Inc., as guarantor and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender (the “Lender”).  This notice
constitutes an Interest Election Request, and the Borrower hereby requests the
continuation of the Loan under the Agreement, and in that connection the
Borrower specifies the following information with respect to the Loan to be
continued as requested hereby:
 
(A)           Effective date of election (which is a Business Day):
 

--------------------------------------------------------------------------------

 
(B)           Tenor of Interest Period for Interest Period beginning on the
effective date specified in (A) above:2
 

--------------------------------------------------------------------------------

 
Yours very truly,
 
 
INTERNATIONAL FLAVORS & FRAGRANCES
(JAPAN) LTD.
 
By:
 
 
Name:  
 
Title:


 
 
 
 
 
 
 



--------------------------------------------------------------------------------

2 Must comply with the definition of “Interest Period” and end not later than
the Termination Date.
 
Exh. D-1
 
 

--------------------------------------------------------------------------------